        Case 1:21-cv-00658-JPW Document 66 Filed 05/09/21 Page 1 of 4




           IN THE UNITED STATES DISTRICT COURT FOR THE
                 MIDDLE DISTRICT OF PENNSYLVANIA
EPSILON ENERGY USA, INC.,

                   Plaintiff,

      v.                                    Civil Action No. 1:21-cv-00658-JPW

CHESAPEAKE APPALACHIA, LLC,
                   Defendant.

           ERRATA TO MOTION FOR RECONSIDERATION
        OF RULING ON DISCLOSURE OF EXPERT OPINIONS AT
                PRELIMINARY INJUNCTION STAGE

      Plaintiff Epsilon Energy USA, Inc. (“Epsilon”) omitted a Certificate of

Nonconcurrence to its Motion for Reconsideration of Ruling on Disclosure of Expert

Opinions at Preliminary Injunction Stage (“Motion”) for the reasons as follows:

      1.    Epsilon’s counsel did not seek agreement on the Motion because it

believed that the Motion was a continuation of Defendant Chesapeake Appalachia’s

(“CHK”) May 7, 2021 Motion to Strike and or for Continuance of Preliminary

Injunction Hearing (“Motion to Strike”), and, accordingly, no additional meet and

confer was needed. 1 See ECF Nos. 56-57.




1
  Notably, CHK did not make a good faith effort to meet and confer with Epsilon
before filing its Motion to Strike. The e-mail that CHK's counsel sent to Epsilon
offering to meet and confer was sent just two minutes before Epsilon’s counsel
received the CM/ECF notification that CHK had filed the Motion to Strike.
       Case 1:21-cv-00658-JPW Document 66 Filed 05/09/21 Page 2 of 4




      2.    Epsilon’s counsel has since received notification from opposing

counsel that CHK does not agree with the Motion.

      3.    Epsilon has attached a Certificate of Nonconcurrence hereto in

accordance with Local Rule 7.1.

Dated: May 9, 2021                  Respectfully submitted,

                                    /s/ Gregory J. Krock
                                    Gregory J. Krock
                                    Pa. I.D. No. 78308
                                    Elizabeth M. Thomas
                                    Pa. I.D. No. 322002

                                    MCGUIREWOODS LLP
                                    Tower Two-Sixty
                                    260 Forbes Avenue, Suite 1800
                                    Pittsburgh, PA 15222-3142
                                    (412) 667-6000 (Telephone)
                                    (412) 667-6050 (Facsimile)
                                    gkrock@mcguirewoods.com
                                    ethomas@mcguirewoods.com

                                    Jonathan T. Blank
                                    Admitted Pro Hac Vice
                                    MCGUIREWOODS LLP
                                    652 Peter Jefferson Parkway
                                    Suite 350
                                    Charlottesville, VA 22911
                                    (434) 977-2500 (Telephone)
                                    (434) 980-2222 (Facsimile)
                                    jblank@mcguirewoods.com

                                    Counsel for Plaintiff,
                                    Epsilon Energy USA, Inc.
        Case 1:21-cv-00658-JPW Document 66 Filed 05/09/21 Page 3 of 4




                 CERTIFICATE OF NONCONCURRENCE

      I, Gregory J. Krock, hereby certify that counsel for CHK has advised that

CHK does not concur to the filing of the foregoing Motion for Reconsideration.



May 9, 2021                                 /s/ Gregory J. Krock
                                            Gregory J. Krock
        Case 1:21-cv-00658-JPW Document 66 Filed 05/09/21 Page 4 of 4




                        CERTIFICATE OF SERVICE
      The undersigned hereby certifies that a true and correct copy of the foregoing

Errata to Motion for Reconsideration of Ruling on Disclosure of Expert

Opinions at Preliminary Injunction Stage has been electronically served on the

parties via the CM/ECF filing system.



                                                   /s/ Gregory J. Krock
                                                   Gregory J. Krock
